— Order, Supreme Court, New York County (Rosalyn Richter, J.), entered February 18, 2004, which denied plaintiffs motion for a default judgment, unanimously affirmed, without costs.
Defendant’s timely appearance in this legal malpractice action precluded a default judgment (CPLR 3215 [a]). The action was properly dismissed for plaintiffs failure to serve a complaint after a timely demand (CPLR 3012 [b]), and because she has commenced a similar second malpractice action, in the same court, against this defendant and his firm (CPLR 3211 [a] [4]). Concur — Buckley, PJ., Tom, Saxe, Friedman and Marlow, JJ.